Ostrander, J.
The court made a finding with the *407conclusion that plaintiff take nothing by his suit. Judgment was entered accordingly. Matter contained in the bill of exceptions conveys the impression that it is supposed this court may itself find from the testimony, or may supply if not’ found, the facts. Of course, this court may not, in cases tried without a jury, find any of the facts. Those found to be wholly unsupported by evidence may, upon proper exceptions, be rejected. But the ultimate facts are to be found by the trial court, and this whether the testimony is or is not disputed.
We are not required to examiné and discuss the various assignments of error, because in no event can the plaintiff maintain the action. The plaintiff’s title is based, originally, upon an adverse occupancy of the premises by one William Hamilton, who, according to the finding, in this manner acquired title thereto. His wife and children conveyed the premises by warranty deed, and the grantees occupied the land. They in turn conveyed by warranty deed to plaintiff’s grantor, who lost his deed before recording it, and who did not occupy the land. Defendants’ title was acquired by sales of the land for taxes, and neither the taxes nor the proceedings by which the State obtained its title are questioned. As a consequence, the plaintiff’s grantor lost title, and he has not since regained it. He was in this position when he conveyed to the plaintiff. Without considering further the defendants’ title, it is clear that plaintiff may not maintain ejectment.. Upon the argument it was suggested to counsel for ap-; pellant whether he had the legal title, and the query was answered by reference to a finding to the effect that before beginning the action a tender had been made to defendants sufficient in amount to reimburse them in accordance with the statute for taxes paid to purchase the land from the State and for taxes subsequently paid, and interest. In such a case, in Backus *408v. Hoyt, 164 Mich. 407 (129 N. W. 693), a bill in equity was maintained to compel a reconveyance by the tax title holder, and we are of opinion that a court of equity is the proper forum for determining whether or not the owner of the title cut off in tax proceedings is entitled to a reconveyance from the tax title owner who refuses to give it. The legal title to the land, under repeated decisions, was acquired by the State, which sold it, conditionally, to the tax title purchaser. Assuming the tax proceedings to be regular, no title remains in the original owner. Griffin v. Kennedy, 148 Mich. 583 (112 N. W. 756). He does not acquire title by a tender of money, the right to make which is disputed. The court below properly held that plaintiff could not recover.
The judgment is affirmed.
McAlvay, C. J., and Brooke, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.